Citation Nr: 1546251	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  11-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 30 percent prior to July 6, 2010, and greater than 70 percent as of that date, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus type II, as due to exposure to herbicides.

3.  Entitlement to service connection for diabetic retinopathy.

4.  Entitlement to service connection for diabetic peripheral neuropathy of the bilateral upper and lower extremities.
     
5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That decision granted service connection for PTSD with an evaluation of 30 percent, and denied service connection for diabetes mellitus type II, diabetic retinopathy, diabetic peripheral neuropathy of the bilateral upper and lower extremities, and hypertension.  In August 2009, the Veteran filed a Notice of Disagreement.  

In a May 2011 decision of a Decision Review Officer of the RO, the Veteran's evaluation for PTSD was increased to 70 percent disabling effective July 6, 2010.  The RO furnished the Veteran a Statement of the Case in May 2011.  In May 2011, the Veteran filed a Substantive Appeal (VA Form 9) requesting a hearing before the Board.  A Supplemental Statement of the Case was furnished by the RO in February 2013.  

In an August 2013 letter, the Veteran's representative stated that the Veteran wished to cancel his request for a Board hearing.  As there have been no further requests for a hearing, the Board deems the hearing request to be withdrawn.  See 38 C.F.R. § 20.702 (2015).

As will be discussed more fully below, the August 2013 letter from the Veteran's representative also stated that the Veteran wished to withdraw all of his issues on appeal, except the issue of entitlement to service connection for diabetes mellitus type II.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 

FINDINGS OF FACT

1.  In an August 2013 letter that included the Veteran's name and claim number, the Veteran's representative stated, in essence, that the Veteran wished to withdraw his claims for an increased rating of PTSD and for service connection of diabetic retinopathy, diabetic peripheral neuropathy of the bilateral upper and lower extremities, and hypertension.

2.  The Veteran served in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed during such service to certain herbicide agents.

3.  The Veteran is currently diagnosed with diabetes mellitus type II.

4.  The Veteran's diabetes mellitus type II is presumed to be related to his herbicide exposure while in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issues of entitlement to an initial disability rating in excess of 30 percent prior to July 6, 2010, and greater than 70 percent as of that date, for PTSD, and service connection of diabetic retinopathy, diabetic peripheral neuropathy of the bilateral upper and lower extremities, and hypertension have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for entitlement to service connection for diabetes mellitus type II, as due to exposure to herbicides, have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veteran has withdrawn his claims for an increased rating of PTSD and for service connection of diabetic retinopathy, diabetic peripheral neuropathy of the bilateral upper and lower extremities, and hypertension.  In addition, the determination below constitutes a full grant of the remaining benefits sought on appeal.  As such,  no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

Withdrawal of Issues

A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1) (2015).   Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2015).  

In an August 2013 letter, the Veteran's representative stated that the Veteran "only wants to purse the issue of entitlement to service connection for diabetes and cancel all of the remaining issues."  The letter included the Veteran's name and claim number.  The Veteran also submitted a written statement in March 2013 stating that he only wants to appeal the diabetes mellitus type II.  This statement was in writing and included the Veteran's name and claim number, but did not specifically state that he wanted to withdraw the remaining issues.  However, the Veteran discussed the diagnosis of his diabetes mellitus type II in the statement, and no other disorders on appeal.          

The Board finds that the representative's August 2013 statement that the Veteran "only wants to purse the issue of entitlement to service connection for diabetes and cancel all of the remaining issues" is sufficient to indicate that the Veteran is withdrawing his claims for an increased rating of PTSD and for service connection of diabetic retinopathy, diabetic peripheral neuropathy of the bilateral upper and lower extremities, and hypertension.  Although the letter does not specifically state which claims are being withdrawn, there is no ambiguity in the August 2013 letter or the Veteran's March 2013 statement that the Veteran wants to withdraw all of his claims, except the claim for service connection of diabetes mellitus.  

As the Veteran has withdrawn his appeal as to the issues of an increased rating of PTSD and service connection of diabetic retinopathy, diabetic peripheral neuropathy of the bilateral upper and lower extremities, and hypertension, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board, therefore, has no jurisdiction to review them.  In addition, the Board has not yet issued a decision on these issues; therefore, the criteria are met for their withdrawal.  38 C.F.R. § 20.204 (2015).  

Thus, the issues of an increased rating of PTSD and service connection of diabetic retinopathy, diabetic peripheral neuropathy of the bilateral upper and lower extremities, and hypertension are dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2014).

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Service connection can be established directly with medical evidence of a nexus between a condition and an injury or disease in service or, in some instances, can be established by a presumption that certain conditions are related to certain types of service.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In the case of such a veteran, service connection for certain disorders will be presumed without a veteran showing a nexus between service and the condition.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  Diseases associated with herbicide exposure for purposes of the presumption include diabetes mellitus type II.  38 C.F.R. § 3.309(e) (2015).  

VA has verified that the Veteran served in the Republic of Vietnam from May 1969 to March 1990; therefore, he is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).

Private treatment records from K.D., DO show an August 2005 glucose tolerance test that suggests the Veteran was pre-diabetic.  A May 2006 record shows that Dr. K.D. assessed the Veteran as pre-diabetic and that the Veteran was trying lifestyle modifications.  Dr. K.D.'s records show the Veteran was taking Metaformin to treat diabetes at least as of September 2007.  

In a letter received in August 2009, Dr. K.D. states that as of February 2006 the Veteran had pre-diabetes.  However, the letter continues that the Veteran "is diagnosed with diabetes mellitus type 2" and that he began taking Metformin in July 2007.  In an additional letter received in October 2009, Dr. K.D. reiterates that the Veteran is diagnosed with diabetes mellitus II and has been prescribed medication to control it since July 2007.  Thus, the Board finds that the Veteran is diagnosed with diabetes mellitus type II. 

The Board acknowledges that a VA examiner found in June 2009 that the Veteran does not have diabetes.  The examiner noted the Veteran's diagnosis of diabetes in July 2007 and that he was prescribed Metformin to treat diabetes.  She also noted that the Veteran's blood sugars had been running around 122.  It appears the examiner relied on these blood sugars in the high normal range in concluding that the Veteran did not have diabetes; however, the Veteran was actively been treated for diabetes at the time of the testing.  Moreover, VA treatment records reflect that the Veteran has been diagnosed with diabetes mellitus type II and that VA has been providing the Veteran with Metformin, test strips, and lancets to treat and monitor his diabetes on an ongoing basis.  Thus, the Board affords little probative weight to the finding of the June 2009 VA examiner.

In sum, the Board finds that the preponderance of the evidence shows that the Veteran is diagnosed with diabetes mellitus type II, and that service connection for diabetes mellitus type II is warranted on a presumptive basis due to exposure to herbicides while serving in Vietnam.  Accordingly, service connection for diabetes mellitus type II is granted.  See 38 C.F.R. § 3.309(e) (2015).   


ORDER

1.  Entitlement to an initial disability rating in excess of 30 percent prior to July 6, 2010, and greater than 70 percent as of that date, for posttraumatic stress disorder (PTSD) is dismissed.

2.  Entitlement to service connection for diabetes mellitus type II, as due to exposure to herbicides, is granted.

3.  Entitlement to service connection for diabetic retinopathy is dismissed.

4.  Entitlement to service connection for diabetic peripheral neuropathy of the bilateral upper and lower extremities is dismissed.     


5.  Entitlement to service connection for hypertension is dismissed.





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


